DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:  
With respect to claim(s) 1 and 15, as currently presented claims 1 and 15 recite in lines 2 and 3 respectively, “at least one or more openings”.  The phrase “at least one” appears to encompass more than one opening, and as such, specifying that the device comprises “more openings” seems redundant.  Accordingly, it is suggested the phrase “or more openings” be deleted from the claim.  Moreover, in lines 4 of claims 1 and 15, “the opening” should read “the at least one opening”.  Claims 1-14 and 16-20, which either directly or indirectly depend from claims 1 and 15, and which include deficiencies of claims 1 and 15 are objected to for similar reasons.
With respect to claim 2 (1), in line 2 of the claim “the opening” should read “the at least one opening”.
With respect to claim 3 (1), as currently presented claim 3 recites in line 2 “at least one or more vertexes”.  The phrase “at least one” appears to encompass more than one vertex, and as such, specifying that the device comprises “more vertexes” seems redundant.  Accordingly, it is suggested the phrase “or more vertexes” be deleted from the claim. 
With respect to claim 5 (4), in line 3 of the claim “the openings” should read “the plurality of openings”.
With respect to claim 7 (1), in line 2 of the claim “the opening” should read “the at least one opening”.
With respect to claim 10 (7), as currently presented the claim recites in line 3, “the layer structure”.  This limitation lacks explicitly antecedent basis, but it does not render the claim indefinite.  The claim should be amended to recite “the stacked layer structure”.   
With respect to claim 12 (1), in line 2 of the claim “the opening” should read “the at least one opening”.
With respect to claim 14 (1), in line 2 of the claim “the opening” should read “the at least one opening”.
With respect to claim 16 (1), in line 3 of the claim “the opening” should read “the at least one opening”.  Moreover, as currently presented the claim recites in line 4, “the layer structure”.  This limitation lacks explicitly antecedent basis, but it does not render the claim indefinite.  The claim should be amended to recite “the stacked layer structure”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In particular, as currently presented claim 17 requires that a viscous fluid applied on the principle surface of a stacked layer structure and filling an inside of an at least one opening be patterned and that the stacked layer structure be etched using the patterned viscous fluid as a mask.   The specification, however, fails to disclose how the recited method steps are to be performed and/or what such steps would entail.  Specifically, there is nothing in the specification discussing applying viscous fluid to the principal surface of the stacked layer structure, pattering the viscus fluid and using the formed pattern as a mask to etch the layer structure.  The specification at most discusses that an at least one opening formed in a principal surface of a structure may be embedded with an insulating material “on a selective region using a mask” (see ¶[0101] of the specification as published) and that etching might be used to form the at least one opening (see ¶[0087] of the specification as published).  Accordingly, it is not clear how the recited process .

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim(s) 1 and 15, as currently presented the claims require “an angular region protruding from the other region”.  There is insufficient antecedent basis for the term “the other region” recited in the claim.  Furthermore, it is not clear as to what region of the planar shape the recited “other region” is referring to.  Moreover, the relationship between recited “planar shape” and “outer shape” is unclear.  Specifically, the claim requires that the planar shape of the at least one openings includes a bending point in an outer shape. It is not clear, however, to which part of the planar shape the outer shape is referring to and/or in which of the two shapes the bending point is present.  For the purpose of the examination it will be assumed that the recited planar 
	With respect to claim 2, as currently presented the claim requires that the planar shape of the at least one opening includes a curved region “on the other side”.  There is insufficient antecedent basis for the phrase “the other side” recited in the claim.  Moreover, it is not clear as to which elements the phrase “the other side” is referring to.  Namely, it is unclear if the other side, for example, is referring to one of the sides of the planar shape or one of the sides of the outer shape.  For the purpose of the examination it will be assumed the planar shape includes a curved region and an angular region on opposite sides of the planar shape.
 	Regarding claim 4 (1), as currently presented the claim requires that the angular region has a linear shape extending, bending or branching from a partial region of the planar shape.  It is unclear, however, to which region the recited partial region is referring to and/or which region of the planar shape is considered partial region?  For the purpose of the examination it will be assumed that the planar region includes a main region and an angular region extending from the main region.
	Regarding claim 5 (1), as currently presented the claim requires “a plurality of the openings” to be provided in the principal surface and “the planar shapes of the openings” to be connected with one another in the angular region.  There is insufficient antecedent basis for the recited “the openings” and “the planar shapes of the openings”.  For the purpose of the examination it will be assumed that “the openings” is referring to 
	With respect to claim 10 (7), as currently presented the claim requires that “an interlayer electrode … electrically connects a plurality of wirings provided via the layer structure”.  The scope of the term “via”, however, is unclear.  Specifically, it is not clear what is encompassed by the above noted phrase and/or how the plurality of wirings are provided via the layer structure   For the purpose of the examination it will be assumed that the stacked layer structure includes a plurality of wiring that are electrically connected by the interlayer electrode.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuhiro (JP 2005-033116, hereinafter “Katsuhiro”, cited on IDS and provided with an English translation relied upon in the rejection).
Regarding claim 1, Katsuhiro teaches in Figs. 1 through 9 and related text a semiconductor device comprising: 
at least one or more openings (e.g. 1, Fig. 1 and ¶[0054]) in a principal surface of a stacked layer structure (e.g. Figs. 1-2), wherein 
a planar shape of the opening in the principal surface includes an angular region (e.g. 3, Fig. 1 and ¶[0054]) protruding from the other region of the planar shape and including a bending point in an outer shape (e.g. Figs. 1 and 9).
Regarding claim 2 (1), Katsuhiro teaches wherein the planar shape of the opening in the principal surface further includes a curved region including a curve in the outer shape on the other side opposite to one side where the angular region is provided (e.g. Figs. 1 and 9).
Regarding claim 3 (1), Katsuhiro teaches wherein the angular region has the claimed shape (e.g. Fig. 9(e)).  It is noted that the limitation specifying that the shape is obtained by cutting a region including at least one or more vertexes from a polygonal shape is a product-by-process limitation and therefore is treated according to MPEP § 2113, which states that even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself; the patentability of a product does not depend on its method of production.  Since Katsuhiro teaches all the structure recited in the claim, the claimed method does not distinguish it from the prior art. 
Regarding claim 4 (1), Katsuhiro teaches wherein the angular region has a linear shape extending, bending, or branching from a partial region of the planar shape (Figs. 1 and 9).
Regarding claim 6 (1), Katsuhiro teaches wherein the opening in the angular region has a shallower opening depth than the opening in the other region of the planar shape (e.g. Fig. 2).
Regarding claim 7 (1), Katsuhiro teaches wherein an inside of the opening is embedded with a conductive material (e.g. 16, 17, Fig. 2 and ¶[0042]).
Regarding claim 15, Katsuhiro teaches in Figs. 1 through 9 and related text a method of manufacturing a semiconductor device, the method comprising: 
forming at least one or more openings (e.g. 1, Fig. 1 and ¶[0054]) in a principal surface of a stacked layer structure (e.g. Figs. 1-2), 
the opening having a planar shape including an angular region (e.g. 3, Fig. 1 and ¶[0054]) including a bending point in an outer shape, the angular region protruding from the other region of the planar shape (e.g. Figs. 1 and 9).  
Regarding claim 16 (15), Katsuhiro teaches filling an inside of the opening with a viscous fluid (e.g. metal 16, Fig. 8 and ¶[0042]) by applying the viscous fluid on the principal surface of the layer structure in which the opening is formed.  
Regarding claim 18 (16), Katsuhiro teaches wherein the angular region is formed on an upstream side of a direction in which the viscous fluid flows at the time of applying the viscous fluid (i.e. Katsuhiro teaches that the viscous fluid is applied by electroless plating method which involves fully covering element to be coated with a coating liquid, which would result in the angular region being formed in an upstream side of the direction in which the viscous fluid flows).  

Claim(s) 1, 4-5 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0099267, hereinafter “Lee”, cited on IDS).
Regarding claim 1, Lee teaches in Figs. 1-6 and 8-9, and related text a semiconductor device comprising: 
at least one or more openings (30, Fig. 2 and ¶[0030]) in a principal surface of a stacked layer structure (Fig. 2), wherein 
a planar shape (e.g. Fig. 8 and ¶[0051]) of the opening in the principal surface includes an angular region (i.e. region with width DC2, Fig. 8 and ¶[0055]) protruding from the other region (i.e. region with width DC1, Fig. 8 and ¶[0053]) of the planar shape and including a bending point in an outer shape (Fig. 8).
Regarding claim 4 (1), Lee teaches wherein the angular region has a linear shape extending from a partial region of the planar shape (e.g. Fig. 8).
Regarding claim 5 (4), Lee teaches 5 wherein a plurality of openings is provided in the principal surface, and planar shapes of each of the plurality of openings in the principal surface are connected with one another in the angular region (e.g. Fig. 8).
Regarding claim 12 (1), Lee teaches wherein an inside of the opening is embedded with an insulating material (40, Figs. 8 and ¶[0033]).  
Regarding claim 13 (12), Lee teaches wherein the planar shape of the opening in the principal surface is a lattice shape (Fig. 8).   
Regarding claim 14 (13), Lee teaches wherein the semiconductor device is a solid-state imaging device (¶¶[0003] and [0006]), and 
the opening is provided to isolate pixels from one another in a pixel region of the solid-state imaging device (e.g. Fig. 8 and ¶¶[0007] and [0052]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiro as applied to claim 7 above, and further in view of Kumano (US 2013/0321680, hereinafter “Kumano”).
Regarding claim 8, teaching of Katsuhiro was discussed above in the rejection of claim 7.  Katsuhiro, however, does not explicitly teach that the semiconductor device is configured by stacking a plurality of substrates each having a predetermined function, 
	Kumano, in a similar field of endeavor, teaches in Figs. 3A-3F a semiconductor device that includes a plurality of substrates (111, 222, Fig. 3C and ¶¶[0051] and [0055]) stacked on top of each other, each of the substrates having a predetermined function (¶¶[0051] and [0055]), with a conductive material (6822, Fig. 3E and ¶[0033]) inside of at least one opening (662, Fig. 3D and ¶[0062]) formed in a principal surface of a structure configured as an inter-substrate electrode that electrically connects the plurality of substrates (¶[0033]) in order to form a fully functional solid-state image sensing device (¶[0045]).
Thus, since the prior art teaches all of the claimed elements using such elements together would lead to predictable results, and as such it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Katsuhiro to include the plurality of substrates as disclosed by Kumano, such that the conductive material forms an inter-substrate electrode that electrically connects the plurality of substrates as doing so would allow to form a fully functional solid-state imaging device.
Regarding claim 9 (8), the combined teaching of Katsuhiro and Kumano discloses wherein the semiconductor device is a solid-state imaging device (¶[0045]), and the inter-substrate electrode is provided in a region surrounding a periphery of a pixel region (¶[0082]) of the solid-state imaging device (Kumano, Fig. 3F).
Regarding claim 10 (7), teaching of Katsuhiro was discussed above in the rejection of claim 7.  Katsuhiro, however, does not explicitly teach that the conductive 
Kumano, in a similar field of endeavor, teaches in Figs. 3A-3F a semiconductor device that includes a conductive material (6832, Fig. 4A and ¶[0085]) configured as an interlayer electrode that electrically connects a plurality of wirings (e.g. 680, 310, 55d, Fig. 4A and ¶¶[0028], [0030] and [0033]) provided in a layered structure (e.g. 111, 222, Fig. 3C and ¶¶[0051] and [0055]) in order to form a fully functional solid-state image sensing device (¶[0045]).
Thus, since the prior art teaches all of the claimed elements using such elements together would lead to predictable results, and as such it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Katsuhiro to configure the conductive material embedded in at least one opening as an interlayer electrode that electrically connects a plurality of wirings provided in a layer structure as disclosed by Kumano as doing so would allow to form a fully functional solid-state imaging device.
Regarding claim 11 (10), the combined teaching of Katsuhiro and Kumano discloses wherein the semiconductor device is a solid-state imaging device (¶[0045]), and the interlayer electrode is provided for each plurality of pixels in a pixel region of the solid-state imaging device (Fig. 4A, where the pixel region of the solid-state imaging device is considered to be a region from the far right side of the solid-state imaging device shown in Fig. 4A and including openings filled with conductive materials 6831-6832).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/4/2021